 



TENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is dated as of July
29, 2013 (the "Effective Date") between JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank, Swingline Lender, and as a Lender and
ESCALADE, INCORPORATED (the "Borrower").

 

Recitals

 

The Borrower and JPMorgan Chase Bank, N.A., as Administrative Agent, Issuing
Bank, and a Lender are parties to a Credit Agreement, dated as of April 30, 2009
(as amended by a First Amendment to Credit Agreement, dated as of July 29, 2009,
a Second Amendment to Credit Agreement, dated as of September 30, 2009, a Third
Amendment to Credit Agreement dated as of October 30, 2009, a Fourth Amendment
to Credit Agreement dated as of March 1, 2010, a Fifth Amendment to Credit
Agreement dated as of April 15, 2010, a Sixth Amendment to Credit Agreement,
dated as of May 31, 2010, a Seventh Amendment to Credit Agreement, dated as of
April 14, 2011, an Eighth Amendment to Credit Agreement, dated as of May 4,
2012, and a Ninth Amendment to Credit Agreement dated as of March 1, 2013, the
"Credit Agreement"). As of the Effective Date, JPMorgan Chase Bank, N.A. is the
only Lender under the Credit Agreement.

 

The Borrower is requesting the Lender and the Administrative Agent to agree to
amend the Credit Agreement as made by and in accordance with the terms of this
Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, the
Administrative Agent, the Lender, Issuing Bank, Swingline Lender, and the
Borrower agree as follows:

 

1.                  Amendment to the Credit Agreement. As of the Effective Date,
the following definition set forth in Section 1.01 of the Credit Agreement is
amended and, as so amended, restated to read as follows:

 

"Revolving USD Loan Maturity Date" means September 30, 2013, or any earlier date
on which: (i) the Revolving USD Loan Commitments are reduced to zero or
otherwise terminated pursuant to the terms of this Amendment; or (ii) the
maturity of the Revolving USD Loans is accelerated pursuant to the terms of this
Amendment.

 

2.                  Binding on Successors and Assigns. All of the terms and
provisions of this Amendment shall be binding upon and inure to the benefit of
the parties hereto, their respective successors, assigns and legal
representatives.

 

3.                  Governing Law. This Amendment is a contract made under, and
shall be governed by and construed in accordance with the laws of the State of
Indiana.

 



-1-

 



 

4.                  Amendment of Other Loan Documents. All references to the
Credit Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time. Except as expressly modified and amended by this Amendment, all of
the terms and provisions of the Credit Agreement and the other Loan Documents
remain in full force and effect, and are fully binding on the parties thereto
and their respective successors and assigns.

 

5.                  Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement.

 

6.                  Defined Terms. Except as expressly otherwise stated in this
Amendment, all terms used in this Amendment and the Recitals that are defined in
the Credit Agreement, and that are not otherwise defined in this Amendment,
shall have the same meanings in this Amendment as in the Credit Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized signatories.

 

 



 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Issuing Bank, Swingline

Lender and Lender

        By: /s/Randall K. Stephens     Randall K. Stephens, Senior Vice
President               ESCALADE, INCORPORATED   By: /s/Deborah J. Meinert    
Deborah J. Meinert, VP Finance and CFO







 

-2-

 

 

Consent and Reaffirmation

 

Each of the undersigned expressly consents to the execution, delivery and
performance by the Borrower, the Issuing Bank, the Swingline Lender, the Lender
and the Administrative Agent of the Tenth Amendment to Credit Agreement, dated
as of July 29, 2013 (the "Amendment") and all agreements, instruments and
documents delivered pursuant to the Amendment, and agrees that neither the
provisions of the Amendment nor any action taken or not taken in accordance with
the terms of the Amendment shall constitute a termination, extinguishment,
release, or discharge of any of its obligations under the Unlimited Continuing
Guaranty, dated as of April 30, 2009, in favor of the Lender and the
Administrative Agent guaranteeing payment of the Secured Obligations when due
(each a "Guaranty"), or provide a defense, set off, or counterclaim to it with
respect to any of its obligations under such Guaranty or any other Loan
Documents. Each of the undersigned affirms to the Issuing Bank, the Swingline
Lender, the Lender and the Administrative Agent that its Guaranty is in full
force and effect, is a valid and binding obligation of the undersigned and
continues to secure and support the Secured Obligations, the payment of which is
guaranteed by the undersigned pursuant to the Guaranty. Each of the undersigned
acknowledges and agrees that the fact that the Administrative Agent, the Issuing
Bank, the Swingline Lender, and the Lender have sought this Reaffirmation does
not create any obligation, right, or expectation that the Administrative Agent
and the Lender will seek the undersigned's consent to or reaffirmation with
respect to any other or further amendments or modifications to the Credit
Agreement or the Loan Documents.

 

Dated as of July 29, 2013.

 

 

 



Bear Archery, Inc.   Martin Yale Industries, Inc.               By:  /s/Deborah
J. Meinert   By:  /s/Deborah J. Meinert   Deborah J. Meinert, VP Finance and
Secretary   Deborah J. Meinert, VP Finance and Secretary               EIM
Company, Inc.   Olympia Business Systems, Inc.               By: /s/Deborah J.
Meinert   By: /s/Deborah J. Meinert   Deborah J. Meinert, VP Finance and
Secretary   Deborah J. Meinert, VP Finance and Secretary               Escalade
Insurance, Inc.   SOP Services, Inc.               By: /s/Deborah J. Meinert  
By: /s/Deborah J. Meinert   Deborah J. Meinert, VP Finance and Secretary  
Deborah J. Meinert, VP Finance and Secretary               Escalade Sports
Playground, Inc.   U. S. Weight, Inc.               By: /s/Deborah J. Meinert  
By: /s/Deborah J. Meinert   Deborah J. Meinert, VP Finance and Secretary  
Deborah J. Meinert, VP Finance and Secretary               Harvard Sports, Inc.
  Indian Industries, Inc.               By: /s/Deborah J. Meinert   By:
/s/Deborah J. Meinert   Deborah J. Meinert, VP Finance and Secretary   Deborah
J. Meinert, VP Finance and Secretary              





  



-3-

